DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 November 2020 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14, 16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites the limitation “the applied vacuum and the predetermined vacuum time being sufficient for the fire- retardant resin to penetrate the first layer but insufficient to penetrate the intermediate layer”.  Paragraph [0056] of the specification teaches that the amount of pressure applied causes the limit to penetration, and makes no mention of the time being a factor.  Thus, there does not appear to be written description in the specification as originally filed for the amendment to independent claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, 16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 14 include the limitation “desired fire rating”.  A particular characteristic being “desired” can change from artisan to artisan, and thus is unclear to one of ordinary skill in the art what is being claimed.  When relying on the specification definition of desired, ¶0049 and ¶0057 of US20180298609A1 teach the “desired fire rating” relies on documents such as American Society for Testing and Materials (ASTM) E-84, National Fire Protection Association (NFPA) 101, etc.  These documents are “living documents” that can be revised to provide an updated standard at a future time, and thus do not make the “desired” limitation definite.  
Claim 13 recites the limitation “at least one beam”.  There is insufficient antecedent basis for this limitation.  Claim 11 recites “a series of beams”, and it is unclear whether the newly introduced “at least one beam” from claim 13 is part of the “series of beams” or a separate beam.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOTTLER (US20090252921).
As to claim 10, BOTTLER teaches a process of fabricating a unitized structure (Figure 3 teaches a multilayer structure (10) with a first and second layer (241, 242) and an intermediate layer (18).)  having a desired fire rating (¶0062 teaches the use of flame retardant resins to the fiber composite cover layers (241, 242).  This flame retardant resin provides a “desired fire rating”.), the process comprising: obtaining an assembly, the assembly comprising: a first layer that is permeable to a fire-retardant resin (Figure 1 teaches a first layer (241) on the bottom of the structure (10).  ¶0054 teaches that the resin is fed onto the fiber layers (241, 242) via a resin infusion method.  ¶0061 teaches the process for forming includes warming the resin and distributing it via vacuum infusion.) ; a second layer (Figure 3 teaches a second layer (242).); and an intermediate layer comprising a low density insulating material (Figure 3 teaches an intermediate layer (18), ¶0031 teaches this material can be foam.), wherein the intermediate layer is disposed between the first layer and the second layer (Figure 3 teaches the intermediate layer is disposed between the first and second layer (241, 242).  Figure 1 teaches an assembled version of the panel.); heating the assembly for a predetermined heating time (¶0061 teaches the method for Figure 3, including a 120-140 minute heating interval.  Additionally, a curing period of 120min is disclosed for the assembly.  Figures 5-7 teach a heating/vacuum time for the process.); applying a vacuum to the assembly for a predetermined vacuum time (Figures 5-7 teach a heating/vacuum time for the process.), the applied vacuum and the predetermined vacuum time being sufficient for the fire-retardant resin to penetrate the first layer but insufficient to (¶0061 teaches the process for forming the panel, including a vacuum time, where the matrix material does not penetrate the intermediate layer (18).  Since the structure is created during this vacuum time, and the matrix material does not penetrate the intermediate layer, so the vacuum time is interpreted as sufficient for the resin to penetrate the first layer but insufficient for the resin to penetrate the intermediate layer.); and controlling a delivery operation wherein the fire-retardant resin is applied to at least a portion of the assembly such that upon completion of the predetermined vacuum time and the predetermined heating time, a unitized structure having a desired fire rating is fabricated. (¶0061 teaches the structure is completed during the vacuum time.  ¶0062 teaches the use of a fire retardant resin to create a product with a desired fire rating.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SCHIFFMANN (US9493938) in view of BOTTLER (US20090252921).
As to claim 10, SCHIFFMANN teaches a process of fabricating a unitized structure having a desired fire rating (Figure 24 teaches the unitized structure of SCHIFFMAN, with a first layer (34), a second layer (36) and an intermediate layer (32) between the two.  Col. 21, Lines 24-27 teach the use of a fire suppressing material in the resin to achieve a desired fire suppression level.), the process comprising: obtaining an assembly, the assembly comprising: a first layer that is permeable to a fire-retardant resin (Figure 24 and Col. 26, Lines 34-37 teach the first layer (34), which is equivalent to (334), is impregnated by the resin.); a second layer (Figure 24 teaches a second layer (36).); and an intermediate layer comprising a low density insulating material (Figure 24 teaches an intermediate layer (32) that consists of foam blocks with webs (150) located there between.) , wherein the intermediate layer is disposed between the first layer and the second layer (Figure 24 teaches the intermediate layer (32) is located between the first (34) and second (36) layer.); heating the assembly for a heating time (Col. 26, Lines 54-60 teaches heating of the assembly for a curing time.); applying a vacuum to the assembly for a vacuum time (Col. 26, Lines 27-30 teach the use of a vacuum in order to impregnate the layers with the resin.), the applied vacuum and the (Col. 26, Lines 34-45 teach that the resin is pulled into the layers around the foam (32), yet does not penetrate the foam.); and controlling a delivery operation wherein the fire-retardant resin is applied to at least a portion of the assembly such that upon completion of the predetermined vacuum time and the predetermined heating time, a unitized structure having a desired fire rating is fabricated.  (Col. 26, Lines 61-64 teach that the completed building panel is removed from the mold after the heating and vacuum processes.)
SCHIFFMAN does not explicitly disclose that the heating and vacuum times are “predetermined”, yet does teach that the times are sufficient to cure the resin and create the product.
However, BOTTLER teaches a similar process where the heating and vacuum times are predetermined.  (Figures 5-7 teach a heating/vacuum time for the process.)
Because SCHIFFMAN and BOTTLER both teach the use of fire retardant resins, multilayer structures, and vacuum assisted resin transfer molding, examiner is of the opinion that the references are both analogous to each other and to the claimed invention, thus the combination would be obvious to one of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to apply the known technique of predetermining the time required for heating and vacuum treatment from BOTTLER to the panel production method of SCHIFFMAN in order to achieve the desired cure of the resin material, depending on the composition of the resin material used. (SCHIFFMAN, Col. 26, Lines 54-56 teach the changing of process parameters in accordance with the resin used.  BOTTLER, figures 5-7 teach the changing of the time of vacuum and heating depending on various resins used.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known technique of predetermining the time required for heating and vacuum treatment from BOTTLER to the panel production method of SCHIFFMAN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 10-12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DAY (US7393577) in view of Boyce (US4808461).
As to claim 10, DAY teaches a process of fabricating a unitized structure having a desired fire rating (Figure 1 teaches a unitized structure (30).  Col. 13, Lines 59-60 teach the use of a fire-resistant resin on the exterior of the panel.), the process comprising: obtaining an assembly, the assembly comprising: a first layer that is permeable to a fire-retardant resin (Col. 13, Lines 59-60 teach that the outer skin is applied with a fire-retardant resin.  Col. 14, Lines 10-12 teaches the resin is introduced into the outer skin (37).); a second layer (Figure 1 teaches a bottom (second) layer (32).); and an intermediate layer comprising a low density insulating material (Figure 1 teaches an intermediate layer (31) that is made from foam strips (33). Col. 10, Lines 53-55 teach the core is foam.) , wherein the intermediate layer is disposed between the first layer and the second layer (Figure 1 teaches the intermediate layer (31) is between the first (36 and 37) and second (32) layers.); heating the assembly (Col. 14, Line 14 teaches heating of the assembly.); applying a vacuum to the assembly (Col. 14, Line 7 teaches the use of a vacuum in the mold.), the applied vacuum and the predetermined vacuum time being sufficient for the fire- retardant resin to penetrate the first layer but insufficient to penetrate the intermediate layer (Col. 14, Lines 4-15 teach that the vacuum applied causes the second resin to penetrate the outer skin, but not the intermediate layer.); and controlling a delivery operation wherein the fire-retardant resin is applied to at least a portion of the assembly such that upon completion of the predetermined vacuum time and the predetermined heating time, a unitized structure having a desired fire rating is fabricated. (Col. 13, Lines 59-60 teach the application of a fire resistant resin to the outer skin.  The resin is not applied to the entire structure of the sandwich panel, so it is controlled.  Once the resin is cured (Col. 14, Lines 13-15), the structure having a desired fire rating is fabricated.)
DAY does not explicitly a predetermined heating time and a predetermined vacuum time, yet does teach the use of thermosetting resins, heating, and a vacuum. (Col 14, Lines 4-21 teach the infusion of a resin to the exterior panel of the structure, with heat and a vacuum applied to cure/set the resins.)
However, BOYCE teaches heating the assembly for a predetermined heating time and a predetermined vacuum time. (Figure 1 teaches a unitized structure (10) that is formed of insulating material (12) and layers (20, 22).  Figure 3 teaches the use of heating and pressure changes throughout the forming process.)
Both reference disclose multilayer articles, the use of a vacuum to assist in resin transfer, structural members located in the foam interior, and outer panels.  Thus, examiner is of the opinion that the references are analogous to one another and the 
One of ordinary skill in the art would have been motivated to apply the known technique of using “predetermined” heating and vacuum times of BOYCE to the panel manufacture method of DAY in order to improve the strength of the composite structure (Boyce Col. 1, Lines 29-30) and obtain predictable results based on the resin used in manufacture. (BOYCE, Col. 2, Lines 45-47 teach using a specific heating/vacuum time to cure the resin used.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known technique of using “predetermined” heating and vacuum times of BOYCE to the panel manufacture method of DAY because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 11, DAY in view of BOYCE teaches the process of claim 10 further comprising: installing a series of beam members over the first layer, wherein the series of beam members are disposed throughout the low density insulating material. (DAY, Figure 1 teaches a series of beam members (34) on the first layer (36 and 37).  These beam members are disposed throughout the low density insulating material (33).)

As to claim 12, DAY in view of BOYCE teaches the process of claim 11, wherein installing a series the series of beam members over the first layer, wherein the series of (DAY, Figure 1 teaches a series of beam members (34) on the first layer (36 and 37).  These beam members are disposed throughout the low density insulating material (33).) comprises installing unidirectional ribs and fiberglass-reinforced foam between the unidirectional ribs over the first layer. (DAY, Figure 1 teaches the ribs (34) are unidirectional (straight up/vertical) and Col. 11, Lines 18-24 teach that the foam (33) is low density.  Col. 10, Lines 58-65 teach that the foam core (31) is reinforced with fiberglass.)

As to claim 16, DAY in view of BOYCE teaches the process of claim 10, wherein the first layer is formed from at least two materials. (DAY, Figure 1 teaches the first layer (36 and 37) is formed with an additional layer of adhesive barrier film (41), which is made from adhesive material (Col. 13, Lines 65-66).  This forms a first layer that is created from multiple materials.)

As to claim 18, DAY in view of BOYCE teaches the process of claim 10 further comprising releasing the vacuum after the predetermined vacuum time. (DAY, Col. 14, Lines 5-7 teaches the mold is evacuated by a vacuum pump.  The vacuum is released after the curing is completed in order to remove the panel from the mold.  Additionally, BOYCE Figure 3 teaches a predetermined vacuum time.)

As to claim 19, DAY in view of BOYCE teaches the process of claim 10, wherein heating the assembly for a predetermined heating time comprises: heating the (BOYCE, Figure 3 teaches that the temperature is brought to a first temperature for an amount of time (44) then to a second temperature for an amount of time (48).  DAY, Col. 14 Lines 5-15 teaches curing two separate resins using heat.)

Claim 12 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over DAY (US7393577) in view of Boyce (US4808461), as applied in claim 11, further in view of HILL (WO2017180154A1).
As to claim 12, DAY in view of BOYCE teaches the process of claim 11, wherein: installing a series the series of beam members over the first layer, wherein the series of beam members are disposed throughout the low density insulating material  (DAY, Figure 1 teaches a series of beam members (34) on the first layer (36 and 37).  These beam members are disposed throughout the low density insulating material (33).) comprises installing unidirectional ribs and fiberglass-reinforced foam between the unidirectional ribs over the first layer. (DAY, Figure 1 teaches the ribs (34) are unidirectional (straight up/vertical) and Col. 11, Lines 18-24 teach that the foam (33) is low density.  Col. 10, Lines 58-65 teach that the foam core (31) is reinforced with fiberglass.)
Under an alternative interpretation of the limitation “fiberglass-reinforced foam”, DAY in view of BOYCE does not explicitly disclose the use of fiberglass reinforced foam. 
However, HILL teaches a layered panel that utilizes fiberglass reinforced foam.  (Page 2 Line 30 – Page 3, Line 5 teach the use of glass fibers in the polyurethane composite.)
One of ordinary skill in the art would have been motivated to substitute the known fiberglass reinforced foam of HILL for the foam of DAY in order to impart fire resistance or retarding properties to the polyurethane composite. (HILL, Page 17, Lines 25-27)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known fiberglass reinforced foam of HILL for the foam of DAY because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DAY (US7393577) in view of Boyce (US4808461), as applied in claim 11, further in view of LOCHER (US6824851).
As to claim 13, DAY in view of BOYCE teaches the process of claim 11, wherein: beams are installed on the first layer. (DAY, Figure 1 teaches beam members (34) disposed throughout the foam material (33) on the first layer (36 and 37).)
DAY in view of BOYCE does not explicitly disclose that at least one beam is wood selected from at least one of plywood, hardwood, and balsa wood.
However, LOCHER teaches a composite sandwich panel (Figure 4 30) that has foam (142) and ribs (146) on a bottom skin (58) and that the support structure can be made from wood, particularly balsa or plywood. (Col. 1, Lines 35-36 teach the particular type of wood.  Col. 3, Lines 1-4 teach the use of wood for the ribs.) Locher also teaches that using metal, wood, and fiberglass (Col. 3, Lines 1-4) are known techniques for fabricating ribs for foam core panels.
One of ordinary skill in the art would have been motivated to substitute the known wood rib of LOCHER for the rib material of DAY in order to provide a support structure that is lightweight and rigid. (LOCHER, Col. 1, Lines 38-39)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known wood rib of LOCHER for the rib material of DAY because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results. See MPEP 2143 (B).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DAY (US7393577) in view of Boyce (US4808461), as applied in claim 10, further in view of BOGNER (US4361613).
As to claim 14, DAY in view of BOYCE teaches the process of claim 10, wherein: controlling the delivery operation comprises applying the fire-retardant resin to achieve the desired fire rating. (DAY Col. 13, Lines 59-60 teach the application of a fire resistant resin to the outer skin.  The resin is not applied to the entire structure of the sandwich panel, so it is controlled.  Once the resin is cured (Col. 14, Lines 13-15), the structure having a desired fire rating is fabricated.)
DAY in view of BOYCE does not explicitly disclose that the fire-retardant resin has a predetermined ratio of foam and inorganic fire-retardant material.
However, BOGNER teaches applying a fire-retardant resin that has a predetermined ratio of foam and inorganic fire-retardant material to achieve a desired fire rating.  (Col. 7 Line 51 – Col. 8, Line 14 teach that composition of the resin has a predetermined ratio for fire-retardant purposes.  Col. 8, Line 20 teaches the use of synthetic resins, which are inorganic.  Col. 7, Lines 55-56 teach the use of the resin with phenolic resins, which are disclosed by DAY in Col. 13, Line 60.)
One of ordinary skill in the art would have been motivated to combine the fire-retardant resin of BOGNER for the fire-retardant resin of DAY in order to reduce the combustibility and smoke generation potential of the panel. (BOGNER, Col. 8, Lines 21-23)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the fire-retardant resin of BOGNER for the fire-retardant resin of DAY because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (A).

Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive.
As to applicants arguments regarding the rejection of claim 10 under 35 U.S.C. 112(a), specifically that “[0055] - [0058], [0071], and claim 17 (as originally filed) clearly show that Applicant's claims comply with the written description requirement.”  ¶0055 teaches that the pressure can be applied for a predetermined “process time”, and that 
As to applicants arguments regarding the rejections under 35 U.S.C. 103, specifically that “Clearly, it is not the applied vacuum that prevents the resin from penetrating the intermediate layer. Instead, it is a physical barrier (namely, the adhesive barrier film) that prevents the resin from penetrating the intermediate layer.  When correctly and accurately read, the cited portion of Day does not teach Applicant's claim 10 because Day does not teach "the applied vacuum and the predetermined vacuum time being sufficient for the fire-retardant resin to penetrate the first layer but insufficient to penetrate the intermediate layer.” Examiner respectfully disagrees.  As pointed out by applicant, the disclosure of DAY includes placing the unitized panel in a vacuum (Pages 10-11 of the remarks dated 13 November 2020).  DAY also discloses the use of vacuum assisted resin transfer molding (VARTM) in Col. 12, Lines 16-25.  This process includes using a vacuum (As disclosed by DAY in Col. 14 Line 7) to pull resin through desired layers of the multilayer structure.   These are teachings of a panel being exposed to a vacuum time.  In Figure 1 and Col. 14, Lines 4-21 DAY discloses the use of a resin on the outer skin (37) that only partially impregnates the outer skin (37) and does not impregnate the foam core (31) (Col. 14, lines 4-15).  Thus, Examiner is of the opinion that DAY teaches the required partial penetration during a vacuum time, as required by claim 10. Additionally, Claim 10 includes the transitional phrase comprising, which is open ended.  (The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)) Thus, Claim 10 does not require that the vacuum time is the only factor involved in the partial penetration of the resin.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 February 2021